961 A.2d 419 (2008)
289 Conn. 954
ALLSTATE INSURANCE COMPANY
v.
Stephen PALUMBO et al.
SC 18276.
Supreme Court of Connecticut.
Decided December 3, 2008.
Neil Johnson, Hartford, in support of the petition.
Jeremiah J. O'Connor, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 109 Conn.App. 731, 952 A.2d 1235 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's determination that the named defendant, who resided in an apartment and caused damage to the premises, was liable under the doctrine of equitable subrogation to the insurer of the tenant?"
The Supreme Court docket number is SC 18276.